Broyles, C. J.
1. Where several rulings are complained of in a bill of exceptions in a criminal case, and where no exceptions pendente lite were filed, the reviewing court can consider only those rulings that were made within twenty days of the tendering of the bill of exceptions. Regopoulas v. State, 115 Ga. 232 (1) (41 S. E. 619). Under this ruling the assignment of error in the bill of exceptions upon the overruling of the defendant’s plea in abatement can not be considered.
2. The other assignments of error, not having been argued in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


LuJce and Bloodworth, JJ., concur.